 1

 2

 3

 4

 5

 6

 7

 8

 9

10                     UNITED STATES DISTRICT COURT
11                    EASTERN DISTRICT OF CALIFORNIA
12

13   JANIS FAYE HEBARD, Trustee of    No.   2:19-cv-00648-JAM-CKD
     the Janis Faye Hebard Living
14   Trsut dated 2/5/2013,
15               Plaintiff,           SUA SPONTE ORDER REMANDING
                                      ACTION TO STATE COURT
16        v.
17   MICHAEL C. SCHOOL and STEVEN
     A. SCHOOL,
18
                 Defendants.
19

20
          The undersigned revokes any actual or anticipated referral
21
     to a Magistrate Judge for the purposes of Findings and
22
     Recommendations in this case.   See Local Rule 302(d)
23
     (“Notwithstanding any other provision of this Rule, a Judge may
24
     retain any matter otherwise routinely referred to a Magistrate
25
     Judge.”).
26
          On April 17, 2019, Defendant Michael C. School filed a
27
     Notice of Removal with this Court, seeking to remove an action
28
                                      1
 1   from the Superior Court for the County of Nevada.   Notice of
 2   Removal, ECF No. 1.   For the following reasons, the Court sua
 3   sponte REMANDS this case to the Superior Court of California for
 4   the County of Nevada.
 5        Under 28 U.S.C. § 1441(a), a defendant may remove an action
 6   to federal court if the district court has original jurisdiction.
 7   Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)
 8   (quoting Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th
 9   Cir. 2003)).    If at any time before final judgment it appears
10   that the district court lacks subject matter jurisdiction, the
11   case shall be remanded.   28 U.S.C. § 1447(c).   Generally, a
12   defendant seeking to remove an action to federal court must file
13   a notice of removal within thirty days of receiving a copy of the
14   initial pleading.   28 U.S.C. § 1446(b).   The defendant seeking
15   removal of an action to federal court has the burden of
16   establishing federal jurisdiction in the case.   California ex
17   rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004).
18        Here, Defendant is attempting to remove an unlawful detainer
19   action based on federal subject matter jurisdiction.   Notice of
20   Removal at 3.   Specifically, Defendant appears to argue that the
21   case involves The Foreign Sovereign Immunities Act of 1976.     Id.
22   at 3–8.
23        Federal courts are courts of limited jurisdiction and lack
24   inherent or general subject matter jurisdiction.    Federal courts
25   can adjudicate only those cases authorized by the United States
26   Constitution and Congress.   Generally, those cases involve
27   diversity of citizenship or a federal question, or cases in which
28   the United States is a party.   Kokkonen v. Guardian Life Ins.
                                       2
 1   Co., 511 U.S. 375 (1994); Finley v. United States, 490 U.S. 545
 2   (1989).   Federal courts are presumptively without jurisdiction
 3   over civil actions.   Kokkonen, 511 U.S. at 377.   Lack of subject
 4   matter jurisdiction is never waived and may be raised by the
 5   Court sua sponte.   Attorneys Trust v. Videotape Computer Prods.,
 6   Inc., 93 F.3d 593, 594-95 (9th Cir. 1996).   “Nothing is to be
 7   more jealously guarded by a court than its jurisdiction.
 8   Jurisdiction is what its power rests upon. Without jurisdiction
 9   it is nothing.”   In re Mooney, 841 F.2d 1003, 1006 (9th Cir.
10   1988).
11        The Ninth Circuit has held that the removal statute should
12   be strictly construed in favor of remand and against removal.
13   Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir.
14   2005).    The “strong presumption” against removal jurisdiction
15   means that the defendant always has the burden of establishing
16   that removal is proper.   Nishimoto v. Federman–Bachrach &
17   Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990); Emrich v. Touche
18   Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).    Federal
19   jurisdiction must be rejected if there is any doubt as to the
20   right of removal in the first instance.   Gaus v. Miles, Inc., 980
21   F.2d 564, 566 (9th Cir. 1992).
22        In this case, Defendant is unable to establish subject
23   matter jurisdiction before this Court because the complaint filed
24   in the state court, UD19-00022, contains a single cause of action
25   for unlawful detainer.    Unlawful detainer actions are strictly
26   within the province of state court.   A defendant’s attempt to
27   create federal subject matter jurisdiction by adding claims or
28   defenses to a notice of removal will not succeed.   Vaden v.
                                       3
 1   Discover Bank, 556 U.S. 49, 50 (2009) (federal question
 2   jurisdiction cannot “rest upon an actual or anticipated
 3   counterclaim”); Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075
 4   (9th Cir. 2005) (“A federal law defense to a state-law claim does
 5   not confer jurisdiction on a federal court, even if the defense
 6   is that of federal preemption and is anticipated in the
 7   plaintiff’s complaint.”).
 8        In determining the presence or absence of federal
 9   jurisdiction in removal cases, the “well-pleaded complaint rule”
10   applies, “which provides that federal jurisdiction exists only
11   when a federal question is presented on the face of the
12   plaintiff’s properly pleaded complaint.”    Caterpillar Inc. v.
13   Williams, 482 U.S. 386, 392 (1987).   Moreover, “it is well
14   established that plaintiff is the ‘master of her complaint’ and
15   can plead to avoid federal jurisdiction.”   Lowdermilk v. U.S.
16   Bank Nat’l Ass’n, 479 F.3d 994, 998-99 (9th Cir. 2007); Metro.
17   Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987) (citing Gully v.
18   First Nat’l Bank, 299 U.S. 109 (1936)) (“It is long settled law
19   that a cause of action arises under federal law only when the
20   plaintiff’s well-pleaded complaint raises issues of federal
21   law.”).
22        Plaintiff’s complaint raises a single state law claim for
23   unlawful detainer.   The face of a properly-pled state law
24   unlawful detainer action does not present a federal question.
25   Therefore, Plaintiff’s complaint avoids federal question
26   jurisdiction.   Defendant cannot inject a federal issue through
27   his answer.
28        Accordingly, the Court REMANDS this case to the Superior
                                      4
 1   Court for the County of Nevada for all future proceedings.
 2   Defendant’s motion to proceed in forma pauperis, ECF No. 2, is
 3   DENIED as moot.
 4   Dated:    April 17, 2019
 5                                 John A. Mendez____________________
 6                                 UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     5
